Brelsford v. Gillan                                                 



IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-126-CV



H. P. BRELSFORD,

	APPELLANT

vs.



DEBBIE LOU SLATOR GILLAN; JACQUELINE P. HAND, INDIVIDUALLY AND AS
 INDEPENDENT EXECUTRIX OF THE ESTATE OF ERIC H. SLATOR, DECEASED;
JOE SLATOR PETSCH; JOHN BRELSFORD; DIANNA BRELSFORD JONES;
 SUSANNA BRELSFORD; MADGE BRELSFORD; KENNETH GOLD; LIBERTY LOBBY;
 THE JOHN BIRCH SOCIETY; AND FROSTY MILLER RANCH REALTY, INC.,

	APPELLEES


 


FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT

NO. 8835, HONORABLE CLAYTON E. EVANS, JUDGE PRESIDING

 



PER CURIAM
	Appellant H.P. Brelsford tendered the transcript for filing with the Clerk of this
Court on March 8, 1994.  Because the motion for new trial filed November 18, 1993, was
specifically directed at the district court's September 28, 1993, interlocutory judgment and not the
October 14, 1993, final judgment, the motion for new trial does not extend the time to tender the
record.  See Tex. R. App. P. 54(a).  Furthermore, the motion for new trial was untimely even if
it was directed at the October 14 final judgment.  See Tex. R. Civ. P. 329b(a).  The transcript
was due by December 13, 1993, sixty days after the judgment was signed.  See Tex. R. App. P.
54(a).  A motion for extension of time for late filing of the transcript was due by December 28,
1993, fifteen days after the last date for filing the record.  See Tex. R. App. P. 54(c); see B.D.
Click Co. v. Safari Drilling Corp., 638 S.W.2d 860, 862 (Tex. 1982).  Appellant did not file a
motion for extension of time to file the transcript.
	Because the transcript has not been timely filed, we will dismiss the appeal.  Tex.
R. App. P. 54(a), 60(a)(2).
	The appeal is dismissed.

Before Justices Powers, Aboussie and Jones
Appeal Dismissed
Filed:   May 11, 1994
Do Not Publish